Citation Nr: 0125140	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  92-54 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable evaluation for cervical 
cauterization with cervicitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to April 
1966.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 1994 and December 1997, it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, for additional 
development.  The case is now before the Board for final 
appellate consideration.

In correspondence received in September 2001, the veteran's 
representative asserted that the issue of service connection 
for a vaginal hysterectomy was inextricably intertwined with 
the increased evaluation claim on appeal.  The Board finds 
these issues are not inextricably intertwined as each may be 
decided independently of the other.  The Board notes that 
separate rating criteria are provided for each.  Therefore, 
the issue of rating the cervical disability may be 
adjudicated on the current record without addressing the 
issue of service connection for a vaginal hysterectomy.  As 
the issue of entitlement to service connection for a vaginal 
hysterectomy has not been developed for appellate review, it 
is referred to the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period on and after May 22, 1995, neither the old 
nor the new rating criteria for cervical cauterization with 
cervicitis is more advantageous to the veteran.

3.  The medical evidence of record does not show that it is 
at least as likely as not that the veteran's service-
connected cervical cauterization with cervicitis resulted in 
such gynecologic symptoms or diagnoses as endometriosis, 
endometrial hyperplasia, fibroids, retroversion of the uterus 
and adhesions, or resulted in her hysterectomy bilateral 
salpingo-oophorectomy.

3.  The medical evidence of record does not show that the 
veteran's cervical cauterization with cervicitis resulted in 
moderate symptomatology, prior to May 22, 1995; or resulted 
in mild symptomatology or required continuous treatment on or 
after May 22, 1995. 


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
cervical cauterization with cervicitis have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 4.116, Diagnostic 
Code 7612 (1995); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.116, 
Diagnostic Code 7612 (2001); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current noncompensable 
evaluation assigned for her cervical cauterization with 
cervicitis does not adequately reflect the severity of that 
disability.  She contends that this disability has resulted 
in a wide variety of symptoms, and has required her to 
undergo a hysterectomy.  

As a preliminary matter, the Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that VA has made reasonable efforts to assist the 
veteran substantiate her claim.  During the pendency of the 
veteran's claim, VA's duty to assist claimants was modified 
by Congress.  Veterans Claims Assistance Act of 2000 (VCAA) , 
Pub. L. No. 106-475, 114 Stat. 2096, now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA issued regulations 
to implement the VCAA in August 2001.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a) that is effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this regard, the Board notes that the veteran was provided 
notice of the specific legal criteria necessary for her 
claim, as well as the evidence of record, by a May 1990 
statement of the case and supplemental statements of the case 
dated in July 1990, May 1991, November 1991, June 1997, May 
2001 and June 2001.  

Pursuant to the December 1997 remand, in April 1998 the RO 
requested that the veteran submit complete and return VA 
releases of information along with names and addresses for 
her health care providers to enable to the RO to directly 
obtain medical evidence.  The veteran responded and the RO 
has obtained the identified records.  In fact, during the 
pendency of this appeal the RO obtained various private and 
VA treatment records.  VA has also conducted relevant 
examinations and obtained medical opinions.  

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this case, the Board specifically finds 
that VA has met or exceeded the obligations of both the new 
and old criteria regarding the duty to assist.  VA has 
conducted relevant examinations.  The RO has obtained all 
pertinent records regarding the issue on appeal and the 
veteran has been effectively notified of the evidence 
required to substantiate this claim.  There is no indication 
of existing evidence that could substantiate the claim that 
the RO has not obtained.  She and her representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate this claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Turning to the facts of the case, a December 1989 rating 
decision granted service connection for cervical 
cauterization.  The evaluation was noncompensable, effective 
in February 1989.  A January 1991 rating decision granted 
service connection for cervicitis, which was included in the 
evaluation for the veteran's cervical cauterization.  The 
evaluation remained noncompensable, effective in February 
1989.  The noncompensable evaluation remains in effect.  

A July 1989 VA examination report states that in April 1989 
the veteran had been told that she had a cervical growth.  
The veteran had no current complaints or symptoms and 
physical examination was negative.  The pertinent diagnosis 
was history of trichomonas infection with cervicitis, status 
post dilation and curettage due to anovulatory menstrual 
irregularities; gravida I para I; her residual trichomonas 
infection was treated conservatively, had residual scar 
complication;
 she might need future cervical conization.  

During a November 1990 hearing at the RO, the veteran 
testified that she had recently undergone a radiographic 
examination at John Cochran VAMC for what had been diagnosed 
as adhesions.  She said that she also was seeing a private 
OB/GYN for a second opinion.  Transcript at pp. 5-6.

An unspecified, unidentified examination report dated in July 
1990 is negative for findings or diagnoses of cervicitis.  VA 
treatment records dated in 1990 indicate that the veteran had 
various gynecologic complaints such as cramping and pain.  An 
October 1990 report notes that she had cervicitis.  None of 
the VA treatment reports otherwise specify symptoms of 
cervicitis, or provide a diagnosis of cervicitis.  Diagnoses 
included lower abdomen pain, possible endometriosis vs. 
fibroids, and uterine pain.  

The report of a September 1991 VA examination provides that 
pelvic examination was negative.  There was no heavy 
discharge, the uterus was of normal size and deviated to the 
right, and there was no stenosis.  No definite masses were 
felt and the veteran had fullness and tenderness.  It was 
noted that there were possible adhesions.  The pertinent 
impression was [unclear] cervicitis, adhesions [unclear]?  

The report of a February 1996 VA gynecological examination 
indicates that on objective evaluation there were adhesions 
with no current cervical stenosis.  The diagnosis was 
[unclear] bleeding, uterine retroversion with fibroids, rule-
out endometrial hyperplasia, and chronic cervicitis.  

The report of an April 1996 VA medical report provides that 
the veteran's claims file was reviewed.  The examiner 
commented that the veteran had retroversion, pelvic adhesions 
and uterine [unclear].  The examiner opined that the 
veteran's retroversion and adhesions might not be directly 
related to the chronic cervicitis.  However, a subclinical 
pelvic inflammation might have occurred in the past that co-
existed with the cervicitis noted in 1966.  

Private records from J.S.R., M.D., indicate that in June 1996 
the veteran was seen for follow-up of menorrhagia.  It was 
noted that the veteran had last been seen in that office in 
May 1994, for some irregular vaginal bleeding.  Examination 
showed an enlarged irregular uterus approximately fourteen 
weeks in size.  A July 1996 treatment note provides that the 
veteran's bleeding had stopped and she was off hormones.  In 
January 1997 the veteran underwent a vaginal hysterectomy 
with bilateral salpingo-oophorectomy.  

An April 2000 VA medical report provides that the veteran was 
seen for an examination.  The examiner noted that she 
reviewed the file, in order to comment on the April 1996 VA 
opinion and clarify whether there was a causal link between 
the veteran's retroverted uterus and pelvic adhesions and her 
service-connected "chronic cervicitis."  The examiner said 
that she had deferred an actual clinical examination, as it 
would not provide any additional information at this point 
since the veteran had undergone a hysterectomy/bilateral 
oophorectomy secondary to pelvic adhesion.  Therefore, all 
organs had been removed.  

The examiner stated that the veteran's service-connected 
condition of cervicis was more likely than not related to a 
subclinical pelvic inflammatory disease which was a factor in 
the formation of pelvic adhesions.  Pelvic adhesions could 
adhere to any abdominal/pelvic organ and cause extreme pain, 
bleeding and adhesiolysis.  Retrofluxion of the uterus could 
be caused by extensive adhesions to abdominal and pelvic 
organs trapping and realigning its position.  Retrofluxion of 
the uterus could also be present as a normal positional 
variant and present from birth.  The examiner stated that it 
was too speculative to state whether the position of the 
veteran's uterus was caused by the adhesions and there were 
no tests or diagnostic studies that could be performed now to 
answer the question.  

The examiner also noted that fibroid tumors were common, 
benign, muscular growths of the uterus.  Current medical 
research did not indicate that there was any causation 
between the existence of fibroid tumors and any other pre-
existing condition or disease.  Therefore, it was the opinion 
of the examiner that there was no causation between the 
veteran's fibroid tumors and her service-connected condition 
of "chronic cervicitis."  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Since the veteran indicated disagreement with the initial 
rating for her cervical cauterization with cervicitis, the 
Board will consider entitlement to a compensable evaluation 
from the effective date of service connection pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).

During the course of the veteran's appeal, substantive 
changes were made by regulatory amendment to the schedular 
criteria for evaluating gynecological conditions and 
disorders of the breast.  See 60 Fed. Reg. 19851 (1995).  
These regulations became effective May 22, 1995.  See 38 
C.F.R. § 4.116 (2001).

Under the prior regulations cervicitis is rated under 
Diagnostic Code 7612.  38 C.F.R. § 4.116a (1995).  Under 
Diagnostic Code 7612, a noncompensable rating is assignable 
for mild symptomatology.  A 10 percent evaluation is 
warranted for moderate symptomatology.  Id.

With respect to the current rating criteria, cervicitis is 
still evaluated under Diagnostic Code 7612 as a disease or 
injury of the cervix.  38 C.F.R. § 4.116 (2001). A 
noncompensable rating is assigned for symptoms that do not 
require continuous treatment.  A 10 percent rating is for 
consideration where symptoms require continuous treatment.  
Id.

Based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against entitlement to a 
compensable evaluation for cervical cauterization with 
cervicitis, under the old or the current rating criteria.  In 
this regard, the Board notes that neither the old nor the new 
criteria are more favorable to the veteran's claim.  

In order to evaluate the veteran's service-connected cervical 
cauterization with cervicitis, the Board must determine which 
gynecologic symptoms may be attributed to it.  The record 
shows that the veteran has been diagnosed with endometriosis, 
endometrial hyperplasia, fibroids, retroversion of the uterus 
and adhesions.  She has undergone a hysterectomy and 
bilateral salpingo-oophorectomy.  The Board finds that these 
gynecologic diagnoses and procedures are not related to the 
veteran's service-connected cervical cauterization with 
cervicitis and may not considered when evaluating that 
disability.  

The Board recognizes that the April 1996 VA report states 
that that the veteran's retroversion and adhesions might not 
be directly related to the chronic cervicitis, but that a 
subclinical pelvic inflammation might have occurred in the 
past which co-existed with the cervicitis noted in 1966.  In 
view of the ambiguity of this opinion as to the degree of 
probability that such a causal relationship existed, the 
Board sought a further medical opinion.

On the other hand, an April 2000 VA medical opinion report 
states that although the veteran's service-connected 
cervicitis was more likely than not related to a subclinical 
pelvic inflammatory disease (a factor in the formation of 
pelvic adhesions), it was too speculative to state whether 
the position of the veteran's uterus was caused by the 
adhesions.  Retrofluxion of the uterus could also be present 
as a normal positional variant and present from birth.  There 
were no tests or diagnostic studies that could be performed 
now to answer the question.  The examiner also concluded 
there was no causation between the veteran's fibroid tumors 
and her service-connected "chronic cervicitis."

The Board concludes that the April 2000 VA opinion is more 
probative than the April 1996 VA opinion.  First, the 
examiner offering the latter opinion reviewed additional 
medical records that were not available to the April 1996 
examiner.  In addition, the latter opinion specifically 
addresses and replies to the April 1996 opinion.  The April 
2000 opinion confronts the determinative question of the 
degree of probability that the service connected cervical 
disability, as well as a co-existing 
subclinical pelvic inflammatory disease, was related to other 
gynecological disorder.  The physician concluded that it 
would be speculative to conclude that a causal relationship 
existed between service and the service connected disability 
and the other gynecological disorders.  Therefore, the latter 
opinion is more probative to the issue of which of the 
veteran's gynecologic symptoms were due to her service-
connected cervical cauterization with cervicitis, and which 
were due to non-service-connected conditions.   Moreover, 
pure speculation clearly falls outside the realm of 
reasonable doubt.  38 C.F.R. § 3.102 (2001). 

Next, the Board must address whether the service-connected 
cervical cauterization with cervicitis resulted in moderate 
symptomatology, prior to May 22, 1995; and whether, on or 
after May 22, 1995, it resulted in moderate symptomatology or 
required continuous treatment.  The competent medical 
evidence of record answers both of these questions in the 
negative.  Findings or diagnoses of cervical cauterization 
with cervicitis are offered in medical reports dated in 
October 1990, September 1991 and February 1996.  However, the 
veteran admitted during her hearing at the RO that her recent 
gynecologic treatment was for a separate, non-service-
connected condition.  She has not identified any outstanding 
records of medical treatment for cervical cauterization with 
cervicitis.  In fact, none of the medical evidence shows that 
her service-connected disability required continuous 
treatment or resulted in moderate symptoms at any time during 
the appeal period. 

In light of the foregoing, the Board finds that a compensable 
evaluation for cervical cauterization with cervicitis is not 
warranted.  


ORDER

A compensable evaluation for cervical cauterization with 
cervicitis is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals



 

